Exhibit 10.4







 Amendment No. RI0355T02A




AMENDMENT

TO THE

CONSTRUCTION AND REVOLVING TERM LOAN SUPPLEMENT







THIS AMENDMENT is entered into as of May 31, 2007, between FARM CREDIT SERVICES
OF AMERICA, FLCA ("Farm Credit") and GREEN PLAINS RENEWABLE ENERGY, INC.,
Shenandoah, Iowa (the “Company”).




BACKGROUND




Farm Credit and the Company are parties to a Construction and Revolving Term
Loan Supplement dated January 30, 2006, (such agreement, as previously amended,
is hereinafter referred to as the “Supplement”).  Farm Credit and the Company
now desire to amend certain sections of the Supplement.  For that reason, and
for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree that the following sections of
the Supplement are hereby amended to read as follows:




1.

Section 6 of the Supplement is hereby amended and restated to read as follows:




SECTION 6.

Promissory Note.  The Company promises to repay on the dates set forth below,
the outstanding principal, if any, that is in excess of the listed amounts:




Payment Date

Reducing Commitment Amount

November 1, 2014

$

14,600,000.00

May 1, 2015

$

12,200,000.00

November 1, 2015

$

9,800,000.00

May 1, 2016

$

7,400,000.00

November 1, 2016

$

5,000,000.00

May 1, 2017

$

2,600,000.00

November 1, 2017

$

0.00




Provided, however, that if Construction and Term Loan Supplement No. RI0355T01
dated January 30, 2006, as amended, has been repaid prior to its maturity date
of May 20, 2014, then repayment for this loan shall begin on the first day of
the month that is six months after the first day of the month following the
repayment of RI0355T01, and reductions in principal as noted above shall occur
every six months thereafter.  If any installment due date is not a day on which
Agent is open for business, then such installment shall be due and payable on
the next day on which Agent is open for business.  In addition to the above, the
Company promises to pay interest on the unpaid principal balance hereof at the
times and in accordance with the provisions set forth in Section 5 hereof.








--------------------------------------------------------------------------------

2.

Section 7 of the Supplement is hereby amended and restated to read as follows:




SECTION 7.

Prepayment.  Subject to the broken funding surcharge provision of the MLA,
prepayment of any outstanding principal balance due to refinancing, or
refinancing of any unadvanced Commitment, up to and including June 1, 2009, will
result in a 3% prepayment charge in addition to any broken funding surcharges
which may be applicable, based on the amounts prepaid and on the total amount of
the Commitments in effect at such time.  




3.

Section 13(A) of the Supplement is hereby amended and restated to read as
follows:




SECTION 13.

Casualties.




(A)

Right to Elect To Apply Proceeds.  In case of material loss or damage to the
Property or to the Improvements by fire, by a taking by condemnation for public
use or the action of any governmental authority or agency, or the transfer by
private sale in lieu thereof, either temporarily or permanently, or otherwise,
if in the sole judgment of Agent there is reasonable doubt as to Company's
ability to complete construction of the Improvements on or before October 1,
2007, by reason of such loss or damage or because of delays in making
settlements with governmental agencies or authorities or with insurers, Agent
may terminate its obligations to make advances hereunder and elect to collect,
retain and apply to the Commitment all proceeds of the taking or insurance after
deduction of all expense of collection and settlement, including attorneys' and
adjusters' fees and charges.  In the event such proceeds are insufficient to pay
the Commitment in full, Agent may declare the balance remaining unpaid on the
Commitment to be due and payable forthwith and avail itself on any of the
remedies afforded thereby as in any case of default.




4.

Except as set forth in this amendment, the Supplement, including all amendments
thereto, shall continue in full force and effect as written.







IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.




FARM CREDIT SERVICES

     OF AMERICA, FLCA

GREEN PLAINS RENEWABLE

      ENERGY, INC.

 

 

By:

/s/ Shane Frahm

 

By:

/s/ Jerry L. Peters

 

 

 

Title:

Vice President

 

Title:

Chief Financial Officer








2


